Exhibit 10.117

 

   Page 1

[Argent Development Group, LLC Letterhead]

Kenneth R. Greathouse

President                       

October 12, 2006

Accentia Biopharmaceuticals, Inc.

324 South Hyde Park Avenue, Suite 350

Tampa, FL 33606

 

Attn:    Alan Pearce    Chief Financial Officer

Amendatory and Supplemental Letter Agreement

Dear Alan,

This Amendatory and Supplement Letter Agreement (this “Amendatory and
Supplemental Letter Agreement”) is with regard to the Letter Agreement dated
October 4, 2006, among Ryan Pharmaceuticals, Inc. (“Ryan”) and Argent
Development Group, LLC (“Argent”), on the one hand, and Accentia
Biopharmaceuticals, Inc. and TEAMM Pharmaceuticals, Inc. (hereafter collectively
“Accentia/TEAMM”), on the other hand (the “Letter Agreement”), which Letter was
signed on behalf of all of the parties on October 5, 2006.

For and in consideration of One Hundred Thousand Dollars ($100,00) to be paid by
Accentia/TEAMM to Ryan and Argent as set forth in Section 3 below, and other
good and valuable consideration as set forth herein below, the parties do hereby
agree as follows:

 

  1. Capitalized terms used herein that are not otherwise define shall have the
meanings given to them in the Letter Agreement or the Distribution Agreements
(as amended) as referred to in the Letter Agreement.

 

  2. “October 16, 2006” as set forth in Section 2, 3, 4, 5 [two (2) instances]
and Section 7 [three (3) instances] of the Letter Agreement are hereby deleted
and replaced in each instance with “October 23, 2006” and the single use of
“October 17, 2006” in Section 7 of the Letter Agreement is hereby deleted and
replaced with “October 24, 2006”.

 

  3. One Hundred Thousand Dollars ($100,000) is to be paid by Accentia/TEAMM to
Ryan and Argent as follows:

 

  (a) Fifty Thousand Dollars ($50,000) is to be paid by Accentia/TEAMM to Ryan
by wire transfer no later than 5:00pm PDT, Friday, October 13, 2006.

 

  (b) Fifty Thousand Dollars ($50,000) is to be paid by Accentia/TEAMM to Ryan
by wire transfer no later than 5:00pm PDT, Friday, October 13, 2006.



--------------------------------------------------------------------------------

[Argent Development Group, LLC]    Page 2

 

  (c) All of the One Hundred Thousand Dollars ($100,000) is to be retained by
Ryan and Argent whether or not Accentia/TEAMM obtain the fully paid-up license
to the X/300 Products as set forth in the Letter Agreement.

 

  (d) If, however, Accentia/TEAMM satisfy in full and on time their obligations
as set forth in Sections 2-4 of the Letter Agreement as amended herby (it being
acknowledged by Ryan and Argent that Accentia/TEAMM have already satisfied their
obligation as set forth in Section 1 of the Letter Agreement) and thus have
obtained the fully paid-up licenses to the X/300 Products as set forth in the
Letter Agreement, then Twenty-five Thousand Dollars ($25,000) of each payment by
Accentia/TEAMM pursuant to Sections 3(a) and 3(b) hereof, totaling Fifty
Thousand Dollars ($50,000), shall be credited against the amounts to be paid by
Accentia/TEAMM under Section 2 of the Letter Agreement to Ryan and Section 3 of
the Letter Agreement to Argent.

 

  4. If, however, Accentia/TEAMM do not satisfy in full and on time all of their
obligations as set forth in Sections 2-4 of the Letter Agreement and thus have
not obtained the fully paid-up license to the X/300 Products set forth in the
Letter Agreement, and Ryan and Argent have exercised their rights under
Section 7 of the Letter Agreement and, accordingly, have acquired the sole right
to find one or more alternative marketing partners, in place of Accentia/TEAMM,
to market the X/300 Products, then as further consideration to Ryan and Argent,
Accentia/TEAMM agree to assign, and do hereby assign, to Argent TEAMM’s United
States trademark Registration No. 2943009 (dated April 19, 2005) to XODOL on a
fully paid-up, royalty-free basis. In furtherance of this provision, the third
sentence of Section 11.3 of the Argent Distribution Agreement reading “Should
Argent elect to continue distribution of any of the Products utilizing the
trademark(s) and/or tradename(s) for any of the Products, Argent shall be TEAMM
perpetual royalties equal to eight percent (8%) of Net Sales received by Argent
for such Products,” shall be deleted therefrom if and when this Section 4
becomes operative.

 

  5. Except as set forth herein, the Ryan Distribution Agreement (as amended),
the Argent Distribution Agreement (as amended), and the Letter Agreement remain
in full force and effect.

 

  6. If by 5:00pm PDT on Friday, October 13, 2006 (a) the payments set forth in
Section 3(a) and 3(b) are not received by Ryan and Argent and (b) this
Amendatory and Supplemental Letter Agreement is not fully executed and accepted
by Accentia/TEAMM and returned to Ryan and Argent (without any change or
modification), this Amendatory and Supplemental Letter Agreement shall be
considered rescinded by Ryan and Argent and Ryan and Argent shall have no future
obligation to enter into this (or any other amendatory or supplemental letter
agreement or to do so on any terms and conditions as are contained herein.

 

  7.

This Amendatory and Supplemental Letter Agreement shall be governed by and
interpreted, and all rights and obligations of the parties shall be determined,
in accordance with the laws of the State of California, without regard to its
conflict of laws rules. All disputes with respect to this Amendatory and
Supplemental Letter Agreement, which cannot be resolved by good faith
negotiation among the parties, shall be brought and heard either in the
California State Courts located in Santa Clara County or the United States
District Court for the Northern District of California located in San Jose,
California. The parties to this Amendatory and Supplemental Letter Agreement
each



--------------------------------------------------------------------------------

[Argent Development Group, LLC]    Page 3

 

consent to the in personam jurisdiction and venue of such courts. The parties
agree that service of process upon them in any such action may be made if
delivered in person, by courier service, by facsimile or by certified mail,
postage prepaid, return receipt requested, and shall be deemed effectively given
upon confirmed receipt thereof.

 

  8. This Amendatory and Supplemental Letter Agreement is binding upon the
parties hereto and supersedes any previous agreements, commitments,
communications, negotiations, offers (whether oral or in writing),
representations, statements, understandings and writings related to the
circumstances outlined in this Amendatory and Supplemental Letter Agreement.

IN WITNESS WHEREOF, this Amendatory and Supplemental Letter Agreement has been
executed and delivered by their duly authorized officers to be effective as of
October 13, 2006.

 

Ryan Pharmaceuticals, Inc. By:  

/s/ Patricia Ryan

  Patricia Ryan   President   Date: October 13, 2006 Argent Development Group,
LLC By:  

/s/ Kenneth Greathouse

  Kenneth Greathouse   President   Date: October 13, 2006 Accentia
Biopharmaceuticals, Inc. By:  

/s/ Alan Pearce

  Alan Pearce   Chief Financial Officer   Date: October 13, 2006 TEAMM
Pharmaceuticals, Inc. By:  

/s/ Francis E. O’Donnell, Jr.

  Francis E. O’Donnell, Jr.   Chief Executive Officer   Date: October 13, 2006

 

   

xc: Hutchison & Mason PLLC

3110 Edwards Mill Road, Ste 100

Raleigh, North Carolina 27612

Attn: J. Robert Taylor, III